Judgment, *71Supreme Court, New York County (John Cataldo, J, at nonjury trial; Roger S. Hayes, J., at sentence), rendered January 31, 2003, convicting defendant of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree and criminal use of a firearm in the first degree, and sentencing him to an aggregate term of 17 years, unanimously affirmed.
The record contradicts defendant’s assertion that the court refused to consider the defense of intoxication. Prior to summations, the court expressly agreed to consider that defense, and it reviewed, among other things, medical records offered by defendant in an effort to substantiate it. Subsequently, in reaching a verdict, the court expressly concluded, as trier of fact, that the element of intent was not negated by intoxication. That conclusion is fully supported by the record (see People v Gaines, 83 NY2d 925 [1994]; People v Rodriguez, 76 NY2d 918 [1990]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Andrias, Saxe, Williams and Sweeny, JJ.